Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 1 of 13 PageID #: 444



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

  DOLORES CEPEDA,                                        )
                                                         )
                                 Plaintiff,              )
                 v.                                      )
                                                         )
  BANK OF AMERICA, N.A.,                                 )
                                                             C.A. No. 1:19-cv-00005-WES-PAS
  FAY SERVICING, LLC,                                    )
  WILMINGTON TRUST NATIONAL                              )
  ASSOCIATION SOLELY AS TRUSTEE                          )
  FOR THE MFRA TRUST 2014-2, ALIAS                       )
                                                         )
                                 Defendants.             )
                                                         )


                 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
              BANK OF AMERICA, N.A.’S MOTION TO DISMISS COMPLAINT

         Defendant Bank of America, N.A. (“BANA”) respectfully submits this Memorandum of

 Law in support of its Motion to Dismiss the Complaint (the “Complaint” or “Compl.”) filed by

 Plaintiff Dolores Cepeda (“Plaintiff”) pursuant to Fed. R. Civ. P. 12(b)(6) for failure, as a matter

 of law, to state any cognizable claim for relief.

 I.      PROCEDURAL HISTORY

         Plaintiff filed the Complaint on January 3, 2019. Doc. 1. BANA was served with

 Summons and the Complaint on April 29, 2019. Doc. 27. By extension, BANA’s response to the

 Complaint is due on June 19, 2019. See Text Order dated May 23, 2019. Accordingly, BANA

 now timely files this response to the Complaint.

 II.     INTRODUCTION

         On December 22, 2006, Plaintiff executed a promissory note (the “Note,” attached as

 Exhibit A) in favor of BANA as Lender in exchange for a loan in the principal amount of



                                                     1

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 2 of 13 PageID #: 445



 $255,000.00 (the “Loan”).1 BANA endorsed the Note in blank. See id. To secure the obligations

 under the Note, Plaintiff executed a mortgage (the “Mortgage,” attached as Exhibit B) on the

 property located at 177 Dexter Street, Providence, Rhode Island 02907 (the “Property”) in favor

 of BANA and its successors and assigns.2 Compl. ¶ 2. On October 25, 2017, BANA assigned the

 Mortgage to Wilmington Trust National Association, Not in its Individual Capacity, But Solely as

 Trustee for MFRA Trust 2014-2 (“Wilmington Trust” and the “Assignment,” attached as Exhibit

 C).3

         BANA serviced the Loan since its origination until November 1, 2017 (the “Service

 Transfer Date”), when servicing of the Loan was transferred to Fay Servicing, LLC (“Fay”). See

 Exhibit D (service transfer letter); see also Compl. ¶ 7 (identifying BANA as the former Loan

 servicer) & Compl. Ex. C (letter dated December 15, 2017, in which Fay identifies itself as the

 Loan’s servicer on behalf of Wilmington Trust). According to the public record, Wilmington Trust

 conducted a foreclosure sale on January 7, 2019, and recorded a Foreclosure Deed conveying the

 Property to Sahara Property Management LLC (attached as Exhibit E). 4




 1
   The Court may consider the Note in evaluating this motion to dismiss, without converting the motion to
 one for summary judgment, because the Note is central to Plaintiff’s claims. See Watterson v. Page, 987
 F.2d 1, 3 (1st Cir. 1993) (in considering a motion to dismiss, courts may consider documents whose
 authenticity is not disputed, official public records, documents central to a plaintiff’s claim, and documents
 referred to in the complaint).
 2
   The Court may consider the Mortgage in evaluating this motion to dismiss, without converting the motion
 to one for summary judgment, because the Mortgage is central to Plaintiff’s claims and is a matter of public
 record, having been recorded with the Providence Registry of Deeds on December 26, 2006, in Book 8462,
 Page 326. See Watterson, 987 F.2d at 3. Furthermore, a copy of the Mortgage is attached as Exhibit A to
 the Complaint, and therefore, the Mortgage is part of the pleadings.
 3
   For the reasons stated in n.2, the Court may consider the Assignment because it is a matter of public
 record, having been recorded with the Providence Registry of Deeds on November 2, 2017, in Book 11873,
 Page 162. See Watterson, 987 F.2d at 3.
 4
   For the reasons stated in n.2, the Court may consider the Foreclosure Deed because it is a matter of public
 record, having been recorded with the Providence Registry of Deeds on February 15, 2019, in Book 12284,
 Page 241. See Watterson, 987 F.2d at 3.
                                                       2

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 3 of 13 PageID #: 446



         Plaintiff now brings suit against former servicer BANA in relation to the servicing of her

 Loan, and she alleges that BANA failed to properly respond to a Notice of Error she sent on

 October 29, 2017, violating 12 C.F.R. § 1024.36(c) and 12 C.F.R. § 1024.36(d)(2)(i)(A) in the

 process. See Compl. ¶ 137. However, the attachments to Plaintiff’s Complaint contradict her

 allegations and show that Plaintiff does not state a plausible claim for relief against BANA. Thus,

 for the reasons discussed more fully below, the Court should dismiss the Complaint against BANA

 with prejudice.



 III.    ARGUMENT AND AUTHORITIES

         A.        Applicable Legal Standard

         The Court should dismiss outright a complaint that fails “to state a claim upon which relief

 can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion to dismiss, a court accepts all

 well-pleaded facts as true and views them in the light most favorable to the claimant, but not

 conclusory allegations or legal conclusions masquerading as factual conclusions.            Ocasio-

 Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011). Such will not suffice to prevent a

 motion to dismiss.      Id. A complaint must offer more than an “unadorned, the-defendant-

 unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted)). It must contain sufficient factual

 matter, accepted as true, to “state a claim to relief that is plausible on its face.” Id. (quoting

 Twombly, 550 U.S. at 570). While not a “probability requirement,” the plausibility standard

 announced in Twombly and Iqbal requires “more than a sheer possibility that a defendant has acted

 unlawfully.” Id. (quoting Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

 ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

 plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). Lastly, while courts
                                                     3

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 4 of 13 PageID #: 447



 ordinarily do not take into consideration documents not attached to the complaint, or not expressly

 incorporated therein on a Rule 12 motion to dismiss, “courts have made narrow exceptions for

 documents the authenticity of which are not disputed by the parties; for official public records; for

 documents central to plaintiffs' claim; or for documents sufficiently referred to in the complaint.”

 Watterson, 987 F.2d at 3.

         B.      Plaintiff Does Not Assert Counts 1 and 2 Against BANA.

         Plaintiff alleges in Count 1 that she was not provided a Notice of Foreclosure Counseling

 at least 45 days prior to the mailing of a November 15, 2018 Notice of Sale, and in support of this

 claim, she alleges that she incurred damages as a result. Compl. ¶ 53. Plaintiff alleges in Count 2

 that Fay and Wilmington Trust did not provide a Notice of Mediation by and that she incurred

 damages as a result. Compl. ¶¶ 59-60, 62. Plaintiff makes no allegations against BANA in support

 of Counts 1 or 2. Furthermore, Plaintiff’s own Exhibit C confirms that at least as of December 15,

 2017, Fay—not BANA—was the Loan’s servicing. See Doc. 1-3. Additionally, Plaintiff’s Exhibit

 E confirms that BANA was not seeking to foreclose on the Property, as the Notice of Sale dated

 July 23, 2018, which notified Plaintiff that the Property would be sold on September 13, 2018, was

 sent on behalf of mortgagee Wilmington Trust, not BANA. See Doc. 1-5. Accordingly, because

 BANA had no obligations pursuant to R.I.G.L. 35-27-3.1 and 35-27-3.2 in relation to the

 Property’s foreclosure, the Court should dismiss Counts 1 and 2, with prejudice, pursuant to Rule

 12(b)(6) for failure to state a plausible claim for relief.

         C.      Plaintiff Does Not Assert Count 3 Against BANA.

         Plaintiff alleges in Count 3 that Wilmington Trust and Fay breached the Mortgage and that

 Wilmington Trust violated the covenant of good faith and fair dealing. See generally Count 3.

 Plaintiff makes no allegations of wrongdoing against BANA in support of Count 3. Thus, the


                                                     4

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 5 of 13 PageID #: 448



 Court should dismiss Count 3, with prejudice, pursuant to Rule 12(b)(6) for failure to state a

 plausible claim for relief.

         D.      Plaintiff Does Not Assert Count 4 for Injunctive Relief Against BANA.

         Plaintiff alleges in Count 4 that Wilmington Trust and Fay should be enjoined from

 “conducting, advertising or continuing a foreclosure sale” regarding the Property. See generally

 Count 4. Plaintiff makes no allegations of wrongdoing against BANA in support of Count 4, and

 she does not seek injunctive relief against BANA. Thus, the Court should dismiss Count 4, with

 prejudice, pursuant to Rule 12(b)(6) for failure to state a plausible claim for relief.

         E.      Plaintiff Does Not Assert Count 4 for Violation of TILA Against BANA.

         Plaintiff alleges in Count 4 (number repeated) that Wilmington Trust has violated the

 federal Truth in Lending Act (“TILA”), 15 U.S.C. § 1601 et seq., and she seeks statutory damages

 against Wilmington Trust only. See generally Count 4. Plaintiff makes no allegations of

 wrongdoing against BANA in support of her TILA claim as alleged in Count 4. Thus, the Court

 should dismiss Count 4 for violation of TILA, with prejudice, pursuant to Rule 12(b)(6) for failure

 to state a plausible claim for relief.

         F.      Plaintiff Does Not Assert Count 5 Against BANA.

         Plaintiff alleges in Count 5 that Fay has committed several violations of the Fair Debt

 Collection Practices Act (the “FDCPA”), and the claim is asserted “against Fay” only. See

 generally Count 5. Plaintiff makes no allegations of wrongdoing against BANA in support of

 Count 5. Thus, the Court should dismiss Count 5, with prejudice, pursuant to Rule 12(b)(6) for

 failure to state a plausible claim for relief.




                                                    5

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 6 of 13 PageID #: 449



         G.      Plaintiff’s Claims for Violation of Regulation X (Count 6) Fail.5

         Plaintiff alleges in Count 6 that “[t]his action is specifically filed to enforce the Regulations

 that became effective on January 10, 2014, specifically 12 C.F.R. § 1024.36(c) and 12 C.F.R.

 § 1024.36(d)(2)(i)(A) of Regulation X.” Compl. ¶ 137. These are the only sections of Regulation

 X that Plaintiff asserts BANA violated in Count 6. In addition, Plaintiff concedes that BANA is a

 former servicer of Plaintiff’s Loan, see Compl. ¶ 138, and correspondence attached to the

 Complaint confirms that at least as of December 15, 2017, Fay was the servicer of Plaintiff’s Loan,

 see Compl. Ex C (Doc. 1-3); see also Ex. D (informing Plaintiff that effective November 1, 2017,

 servicing of the Loan was being transferred to Fay).

         Section 1024.36(c) states that within five days of receiving a request for information from

 a borrower, the servicer shall provide to the borrower a written response acknowledging receipt of

 the information request. See 12 C.F.R. 1024.36(c). Section 1024.36(d)(2)(i)(A) states that “[n]ot

 later than 10 days (excluding legal public holidays, Saturdays, and Sundays) after the servicer

 receives an information request for the identity of, and address or other relevant contact

 information for, the owner or assignee of a mortgage loan,” the servicer must comply with

 1024.36(d)(1) by providing the borrower with the requested information and contact information.

 See 12 C.F.R. 1024.36(d)(2)(i)(A).

 Paragraphs 144-148, 154

         In support of Count 6, Plaintiff first alleges that BANA failed to respond to her October

 29, 2017 Notice of Error, which she alleges is attached as Exhibit F to the Complaint. See Compl.




 5
   In its title, Count 6 also references “Regulation Z,” but in paragraph 137 of the Complaint,
 Plaintiff alleges that this Count seeks relief pursuant to 12 C.F.R. §§ 1024.36(c) and
 1024.36(d)(2)(i)(A) of Regulation X only. See Compl. ¶ 137. Thus, BANA responds to Plaintiff’s
 allegations as set forth in the Complaint.
                                                 6

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 7 of 13 PageID #: 450



 ¶¶ 144-148. Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of

 Error is attached as Exhibit F-1 to the Complaint. See Compl. ¶ 154. However, there is no “Exhibit

 F” to the Complaint, and the documents included as Exhibit F-1 are BANA letters dated October

 22, 2018 and November 2, 2018 responding to correspondence dated October 9, 2018 and October

 29, 2018, not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus, Plaintiff does not

 state a plausible claim for relief in relation to an October 29, 2017 Notice of Error allegedly

 attached as Exhibit F to the Complaint.

 Paragraphs 173-177, 183

         Next, Plaintiff repeats her allegations regarding an October 29, 2017 Notice of Error and

 alleges that the Notice of Error is attached as Exhibit G to the Complaint. See Compl. ¶¶ 173-177.

 Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of Error is attached

 as Exhibit F-1 to the Complaint. See Compl. ¶ 183. However, there is no “Exhibit G” to the

 Complaint, and the documents included as Exhibit F-1 are BANA letters dated October 22, 2018

 and November 2, 2018 responding to correspondence dated October 9, 2018 and October 29, 2018,

 not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus, Plaintiff does not state a

 plausible claim for relief in relation to an October 29, 2017 Notice of Error allegedly attached as

 Exhibit G to the Complaint.

 Paragraphs 201-205, 211

         Next, Plaintiff repeats her allegations regarding an October 29, 2017 Notice of Error and

 alleges that the Notice of Error is attached as Exhibit H to the Complaint. See Compl. ¶¶ 201-205.

 Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of Error is attached

 as Exhibit F-1 to the Complaint. See Compl. ¶ 211. However, there is no “Exhibit H” to the

 Complaint, and the documents included as Exhibit F-1 are BANA letters dated October 22, 2018


                                                 7

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 8 of 13 PageID #: 451



 and November 2, 2018 responding to correspondence dated October 9, 2018 and October 29, 2018,

 not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus, Plaintiff does not state a

 plausible claim for relief in relation to an October 29, 2017 Notice of Error allegedly attached as

 Exhibit H to the Complaint.

 Paragraphs 230-234, 240

         Next, Plaintiff repeats her allegations regarding an October 29, 2017 Notice of Error and

 alleges that the Notice of Error is attached as Exhibit I to the Complaint. See Compl. ¶¶ 230-234.

 Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of Error is attached

 as Exhibit F-1 to the Complaint. See Compl. ¶ 240. However, there is no “Exhibit I” to the

 Complaint, and the documents included as Exhibit F-1 are BANA letters dated October 22, 2018

 and November 2, 2018 responding to correspondence dated October 9, 2018 and October 29, 2018,

 not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus, Plaintiff does not state a

 plausible claim for relief in relation to an October 29, 2017 Notice of Error allegedly attached as

 Exhibit I to the Complaint.

 Paragraphs 259-263, 269

         Next, Plaintiff repeats her allegations regarding an October 29, 2017 Notice of Error and

 alleges that the Notice of Error is attached as Exhibit J to the Complaint. See Compl. ¶¶ 259-263.

 Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of Error is attached

 as Exhibit F-1 to the Complaint. See Compl. ¶ 269. However, “Exhibit J” to the Complaint is a

 letter dated August 21, 2017, and the documents included as Exhibit F-1 are BANA letters dated

 October 22, 2018 and November 2, 2018 responding to correspondence dated October 9, 2018 and

 October 29, 2018, not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus, Plaintiff




                                                 8

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 9 of 13 PageID #: 452



 does not state a plausible claim for relief in relation to an October 29, 2017 Notice of Error

 allegedly attached as Exhibit J to the Complaint.

 Paragraphs 290-294, 301

         Next, Plaintiff repeats her allegations regarding an October 29, 2017 Notice of Error and

 alleges that the Notice of Error is attached as Exhibit K to the Complaint. See Compl. ¶¶ 290-294.

 Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of Error is attached

 as Exhibit F-1 to the Complaint. See Compl. ¶ 301. However, “Exhibit K” to the Complaint is a

 letter dated October 29, 2018, and the documents included as Exhibit F-1 are BANA letters dated

 October 22, 2018 and November 2, 2018 responding to correspondence dated October 9, 2018 and

 October 29, 2018, not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus, Plaintiff

 does not state a plausible claim for relief in relation to an October 29, 2017 Notice of Error

 allegedly attached as Exhibit K to the Complaint.

         Furthermore, to the extent this portion of Count 6 could be construed as a claim for

 violation of 12 C.F.R. § 1024.36(c) and 12 C.F.R. § 1024.36(d)(2)(i)(A) of Regulation X in

 relation to the October 29, 2018 letter attached as Exhibit K, Plaintiff’s claim still fails.

 Correspondence attached to the Complaint confirms that, at least as of December 15, 2017, Fay

 was the servicer of Plaintiff’s Loan. See Compl. Ex C (Doc. 1-3). Thus, as a former servicer of

 Plaintiff’s Loan, BANA could not be expected to have “current” information regarding the

 “identity of, and address or other relevant contact information for, the owner or assignee of”

 Plaintiff’s Loan on October 29, 2018—which was approximately one year after servicing

 responsibilities were transferred from BANA to Fay. See Ex. D. Furthermore, the letter attached

 as Exhibit K did not request the information identified in 12 C.F.R. § 1024.36(d)(2)(i)(A). See

 Doc. 1-11. Plaintiff, therefore, does not state a plausible claim for relief in relation to Exhibit K.


                                                    9

 1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 10 of 13 PageID #: 453



  Paragraphs 322-326, 332

          Next, Plaintiff repeats her allegations regarding an October 29, 2017 Notice of Error and

  alleges that the Notice of Error is attached as Exhibit L to the Complaint. See Compl. ¶¶ 322-326.

  Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of Error is attached

  as Exhibit F-1 to the Complaint. See Compl. ¶ 332. However, “Exhibit L” to the Complaint is a

  letter dated October 29, 2018, and the documents included as Exhibit F-1 are BANA letters dated

  October 22, 2018 and November 2, 2018 responding to correspondence dated October 9, 2018 and

  October 29, 2018, not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus, Plaintiff

  does not state a plausible claim for relief in relation to an October 29, 2017 Notice of Error

  allegedly attached as Exhibit L to the Complaint.

          Furthermore, to the extent this portion of Count 6 could be construed as a claim for

  violation of 12 C.F.R. § 1024.36(c) and 12 C.F.R. § 1024.36(d)(2)(i)(A) of Regulation X in

  relation to the October 29, 2018 letter attached as Exhibit L, Plaintiff’s claim still fails.

  Correspondence attached to the Complaint confirms that, at least as of December 15, 2017, Fay

  was the servicer of Plaintiff’s Loan. See Compl. Ex C (Doc. 1-3). Thus, as a former servicer of

  Plaintiff’s Loan, BANA could not be expected to have “current” information regarding the

  “identity of, and address or other relevant contact information for, the owner or assignee of”

  Plaintiff’s Loan on October 29, 2018—which was approximately one year after servicing

  responsibilities were transferred from BANA to Fay. See Ex. D. Furthermore, the letter attached

  as Exhibit L did not request the information identified in 12 C.F.R. § 1024.36(d)(2)(i)(A). See

  Doc. 1-12. Plaintiff, therefore, does not state a plausible claim for relief in relation to Exhibit L.




                                                    10

  1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 11 of 13 PageID #: 454



  Paragraphs 353-357, 363

          Finally, Plaintiff repeats her allegations regarding an October 29, 2017 Notice of Error and

  alleges that the Notice of Error is attached as Exhibit M to the Complaint. See Compl. ¶¶ 353-

  357. Plaintiff further alleges that BANA’s response to the October 29, 2017 Notice of Error is

  attached as Exhibit F-1 to the Complaint. See Compl. ¶ 363. However, “Exhibit M” to the

  Complaint is a letter dated October 29, 2018, and the documents included as Exhibit F-1 are BANA

  letters dated October 22, 2018 and November 2, 2018 responding to correspondence dated October

  9, 2018 and October 29, 2018, not a Notice of Error dated October 29, 2017. See Doc. 1-6. Thus,

  Plaintiff does not state a plausible claim for relief in relation to an October 29, 2017 Notice of

  Error allegedly attached as Exhibit M to the Complaint.

          Furthermore, to the extent this portion of Count 6 could be construed as a claim for

  violation of 12 C.F.R. § 1024.36(c) and 12 C.F.R. § 1024.36(d)(2)(i)(A) of Regulation X in

  relation to the October 29, 2018 letter attached as Exhibit M, Plaintiff’s claim still fails.

  Correspondence attached to the Complaint confirms that, at least as of December 15, 2017, Fay

  was the servicer of Plaintiff’s Loan. See Compl. Ex C (Doc. 1-3). Thus, as a former servicer of

  Plaintiff’s Loan, BANA could not be expected to have “current” information regarding the

  “identity of, and address or other relevant contact information for, the owner or assignee of”

  Plaintiff’s Loan on October 29, 2018—which was approximately one year after servicing

  responsibilities were transferred from BANA to Fay. See Ex. D. Furthermore, the letter attached

  as Exhibit M did not request the information identified in 12 C.F.R. § 1024.36(d)(2)(i)(A). See

  Doc. 1-13. Plaintiff, therefore, does not state a plausible claim for relief in relation to Exhibit M.

          In sum, Plaintiff’s allegations are not supported by her Exhibits to the Complaint, and her

  allegations do not support a plausible claim for violation of 12 C.F.R. § 1024.36(c) or 12 C.F.R.


                                                    11

  1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 12 of 13 PageID #: 455



  § 1024.36(d)(2)(i)(A)—the only provisions of Regulation X Plaintiff alleges BANA violated. See

  Compl. ¶ 137. Accordingly, the Court should dismiss Plaintiff’s Claim 6 in its entirety, and with

  prejudice, for failure to state a plausible claim for relief.



  IV.     CONCLUSION

          For the reasons stated herein, BANA respectfully requests that the Court grant its motion

  and dismiss the Complaint in its entirety, with prejudice, pursuant to Rule 12(b)(6) for failure, as

  a matter of law, to state a plausible claim for relief.

  Date: June 18, 2019                              Respectfully submitted,

                                                   BANK OF AMERICA, N.A.,
                                                   Defendant,

                                                   By its attorneys,

                                                   ___/s/ Justin J. Shireman_________________
                                                   Justin J. Shireman (#7779)
                                                   Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                                   260 Franklin Street, 14th Floor
                                                   Boston, MA 02110
                                                   (617) 422-5300
                                                   Justin.Shireman@wilsonelser.com




                                                     12

  1373866v.1
Case 1:19-cv-00005-WES-PAS Document 32 Filed 06/18/19 Page 13 of 13 PageID #: 456



                                  CERTIFICATE OF SERVICE

          I, Justin J. Shireman, hereby certify that this document filed through the ECF system will

  be sent electronically to the registered participants as identified on the Notice of Electronic Filing

  (NEF), and paper copies will be sent to those indicated as non-registered participants on June 18,

  2019.


                                                 /s/ Justin J. Shireman
                                                 Justin J. Shireman




                                                   13

  1373866v.1
